Exhibit 10.4

Amendment No. 2

To

Employment Agreement

THIS AMENDMENT NO. 2 TO EMPLOYMENT AGREEMENT (“Amendment”), effective as of
February 22, 2007, and entered into by and between DENNIS R. GLASS, an
individual resident of the State of Pennsylvania (“Glass”), and LINCOLN NATIONAL
CORPORATION (the “Company”) on April 2, 2007.

WHEREAS, Both Glass and the Company find it in their mutual best interests to
amend the Employment Agreement (“Agreement”) dated December 6, 2003 between
Glass and Jefferson-Pilot Corporation, as amended by Amendment No. 1 dated
March 23, 2005, to clarify certain provisions of the Agreement as assumed by the
Company on April 3, 2006 by operation of the merger between a wholly-owned
subsidiary of the Company and Jefferson-Pilot Corporation. The amendments shall
be effective as of April 3, 2006.

NOW THEREFORE, in consideration of the premise above, such consideration being
mutually acceptable to both parties, the parties hereto; intending to be legally
bound, hereby agree as follows:

 

  •  

First Paragraph, substitute “LINCOLN NATIONAL CORPORATION, an Indiana
Corporation (the “Company”)” for “JEFFERSON-PILOT CORPORATION, a North Carolina
corporation (the “Company”)

 

  •  

In Paragraph 1(a), Employment, change the parenthetical, “(The Company and its
subsidiaries are referred to in this Agreement collectively as “JP”)” to
“(Jefferson –Pilot Corporation and its subsidiaries are referred to in this
Agreement collectively as “JP”)”.

 

  •  

Change every reference to “JP” to “LNC” in each of the following: Paragraph
1(b), Paragraph 2(i), Paragraph 2(ii), Paragraph 2(iii), Paragraph 3.4,
Paragraph 4.1(d), and Paragraph 8 (old Paragraph 9, “Confidentiality”)

 

  •  

Replace the existing Paragraph 2(iv) under Term with the following:

“Glass’s termination of his employment hereunder, effective thirty (30) days
after written notice of termination is given by Glass to the Company, if, prior
to the giving of such notice, (A) a “Change of Control” of Jefferson Pilot
Corporation (as hereinafter defined) has occurred, (B) the Company breaches this
Agreement in any



--------------------------------------------------------------------------------

material respect and fails to cure such breach within ten (10) days after notice
thereof from Glass or any representation or warranty of the Company in this
Agreement shall be incorrect in any material respect, or (C) the Company fails
to obtain the assumption of this Agreement by any successor to the Company or
its business (whether by merger, consolidation, transfer of assets, or
otherwise). For the purposes hereof, a “Change of Control” of Jefferson Pilot
Corporation shall be deemed to have occurred if (i) any “person” (as such term
is used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934 (the
“Exchange Act”)) is or becomes the “beneficial owner” (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of securities of Jefferson
Pilot Corporation representing twenty-five percent (25%) or more of the combined
voting power of Jefferson Pilot Corporation’s then outstanding securities;
(ii) Jefferson Pilot Corporation or Jefferson-Pilot Life Insurance Company shall
sell substantially all of its assets in a transaction that was opposed by Glass;
(iii) there shall be consummated any consolidation or merger of Jefferson Pilot
Corporation that was opposed by Glass and in which Jefferson Pilot Corporation
is not the continuing or surviving corporation or as a result of which the
holders of Jefferson Pilot Corporation’s capital stock immediately prior to the
consummation of the transaction do not have substantially the same proportionate
ownership of such capital stock immediately after consummation of the
transaction; or (iv) the shareholders of Jefferson Pilot Corporation approve any
plan or proposal for the liquidation or dissolution of Jefferson Pilot
Corporation.”

 

  •  

Replace the existing Paragraph 3.2, Annual Bonuses, with the following: “Not
later than ten (10) days after the meeting of the Compensation Committee of
Jefferson-Pilot’s Board of Directors on the second Monday in February in each of
the calendar years 2005 and 2006, Jefferson-Pilot shall pay Glass additional
cash compensation (less applicable withholding taxes) with respect to the
preceding calendar year (the “2004 Bonus Year” and the “2005 Bonus Year”) in an
amount computed in accordance with Section 3.3 below. For each of the calendar
years 2007, 2008, and 2009, however, the Company shall pay Glass an annual
incentive bonus (“AIP”), relating back to service during the previous calendar
years 2006, 2007 and 2008, respectively, pursuant to the terms and provisions of
the Lincoln National Corporation Incentive Compensation Program.

 

  •  

Replace the first sentence of Paragraph 3.3, Annual Bonus Computation, with the
following: “The additional cash compensation payable under Section 3.2 above
with respect to the 2004 Bonus Year and the 2005 Bonus Year shall be in an
amount equal to a portion of the Base Salary for such Bonus Year determined as
follows:”

 

  •  

Replace the existing Paragraph 4.2, Stock Options, with the following: “4.2.
Stock Options and Long-Term Incentive Compensation Programs. At its first
meeting in each of 2005 and 2006, the Compensation Committee of
Jefferson-Pilot’s Board of Directors shall in good faith consider Glass for a
grant of options to purchase shares of Jefferson-Pilot’s common stock, based on
his performance during the prior calendar year, in keeping with
Jefferson-Pilot’s practices. Such options shall be granted under the
Jefferson-Pilot Long Term Stock Incentive Plan and shall be



--------------------------------------------------------------------------------

 

granted pursuant to documentation reasonably satisfactory to Glass and
Jefferson-Pilot but in any event shall have an exercise price per share equal to
the fair market value of a share of JP’s common stock on the date of grant.
Effective with the merger of Jefferson-Pilot Corporation and the Company on
April 3, 2006, Glass shall participate in the Company’s 2006 long-term incentive
programs, which are prospective awards based on Glass’s service and
contributions to the Company over a three-year performance period. In 2006,
Glass shall receive long-term incentive program grants from the Company along
with similarly situated executives, receiving equity in the form of
performance-restricted shares of the Company’s common stock pursuant to the
2006-2008 LTIP Cycle. Mr. Glass shall not receive options under the Company’s
2006 long-term incentive program due to the fact that Mr. Glass received a grant
of options from the Board of Directors of Jefferson-Pilot Corporation in
February 2006. For calendar years 2007 and 2008, Glass shall participate in the
Company’s long-term incentive programs for those years, and shall be eligible to
receive all forms of equity as may be granted, including performance-restricted
shares of the Company’s common stock and options to purchase shares of the
Company’s common stock.”

 

  •  

Delete Paragraph 8 (long-term incentive compensation is dealt with in new
Paragraph 4.2)

 

  •  

Renumber Paragraphs 9 & 10 as appropriate (“9” becomes “8”, and “10” becomes
“9”).

 

  •  

Replace the existing subparagraph (b) of Paragraph 9.5, Notices, with the
following:

 

  (b) If to the Company, addressed to:

Centre Square West Tower

1500 Market Street, Suite 3900

Philadelphia, PA 19102-2112

Attention: Corporate Secretary

IN WITNESS WHEREOF, the parties hereto have executed this Amendment on April 2,
2007, effective as of the date set forth above.

 

LINCOLN NATIONAL CORPORATION

     DENNIS R. GLASS

By:

 

 

    

 